Case: 12-11907          Date Filed: 09/11/2012     Page: 1 of 3

                                                                         [DO NOT PUBLISH]



                         IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE ELEVENTH CIRCUIT

                                      ________________________

                                           No. 12-11907
                                       Non-Argument Calendar
                                     ________________________

                             D.C. Docket No. 3:08-cr-00041-LC-EMT-1



UNITED STATES OF AMERICA, lllllllllllllllllllllll

                                         lllllllllllllllll
                                                                     Plaintiff-Appellee,

                                           versus

ALFREDO MATA, llllllllllllllllllllllllllllllllllllllll


                                                                     Defendant-Appellant.



                                     ________________________

                             Appeal from the United States District Court
                                 for the Northern District of Florida
                                   ________________________

                                          (September 11, 2012)

Before BARKETT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

        Alfredo Mata appeals pro se the district court=s denial of his request for a sentence
                Case: 12-11907         Date Filed: 09/11/2012       Page: 2 of 3

reduction pursuant to 18 U.S.C.  3582(c)(2) and Amendment 709 to the Sentencing Guidelines.

He argues that the district court wrongly failed to address Amendment 709 in denying his motion,

and improperly enhanced his sentence when it originally sentenced him in 2008.

       In 2008, Mata was sentenced to a total of 146 months= imprisonment after he pled guilty to

one count of conspiracy to distribute and possess with intent to distribute more than 100 kilos of

marijuana, in violation of 21 U.S.C.  841(b)(1)(B)(vii); and one count of possession with intent

to distribute marijuana, in violation of 21 U.S.C. 841(b)(1)(D).   He filed his first  3582(c)(2)

motion in 2011, and argued that a prior Texas conviction had been incorrectly used to increase

the applicable mandatory minimum sentence.      While that motion was still pending, Mata filed a

second  3582(c)(2) motion in 2012, arguing, in part, that he was entitled to a sentence reduction

pursuant to Amendment 709 to the Sentencing Guidelines.       The district court denied both

motions, noting that Amendment 750 only applied to crack cocaine offenses.

       Mata moved the court to reconsider, asserting that his motion was actually based on

Amendment 709.      The court denied reconsideration, concluding that it lacked jurisdiction under

 3582(c)(2) to reduce his sentence.   It did not expressly address Amendment 709 or Mata=s

argument regarding the Texas conviction.

       However, Mata=s  3582(c)(2) motion relying on Amendment 709 fails for several

reasons.   First, because Amendment 709 was enacted on November 1, 2007, and Mata was not

sentenced until 2008, Amendment 709 did not constitute a Asubsequent@ amendment.          See 18

U.S.C. ' 3582(c)(2); see U.S.S.G. ' 1B1.10(a)(1); see U.S.S.G. App. C, Amend. 709 (Nov. 1,

2007). Second, Amendment 709 is not listed in  1B1.10, which we require in order for an

amendment to apply retroactively. See U.S.S.G. ' 1B1.10. Third, even if Amendment 709 was

                                                 2
                 Case: 12-11907        Date Filed: 09/11/2012        Page: 3 of 3

subsequent, retroactively applicable, and relevant, Mata appears to concede in his reply brief that

Amendment 709 does not apply to him.

       Accordingly, even though the district court failed to make an explicit finding regarding

Amendment 709, the record is sufficient to permit Ameaningful appellate review@ and show that

Mata was not eligible for a reduction under Amendment 709. See United States v. Tobin, 676

F.3d 1264, 1309 (11th Cir. 2012). Moreover, the court=s mention of Amendment 750 rather than

709 was harmless, as Mata was not entitled to relief under Amendment 709. Because his

argument was meritless, the district court also did not abuse its discretion in denying his motion for

reconsideration of the denials of his  3582(c)(2) motions.

       Upon review of the record, and consideration of the parties briefs, we affirm. 1

       AFFIRMED.




       1
           Because obtaining relief under  3582(c)(2) is predicated upon a change to the
applicable guideline provision through an amendment, and Mata=s sentence enhancement claim
regarding the use of a prior conviction to enhance his sentence does not involve an amendment,
he is not entitled to relief, and we need not address that issue. United States v. Bravo, 203 F.3d
778, 782 (11th Cir. 2000) (noting that a  3582(c) motion does not Agrant to the court jurisdiction
to consider extraneous sentencing issues@).



                                                  3